Exhibit 10.36(1)
Schedule of 2008 Annual Incentive Bonus Compensation Payouts
and 2008 and 2009 Base Salaries for Named Executive Officers

                                              2008 Annual Incentive            
          Bonus Compensation   Named Executive Officer   2008 Base Salary    
2009 Base Salary     (1)  
Paul O. Bower
    375,000       375,000     $ 271,875  
Randall H. Brown
    253,000       253,000     $ 201,135  
Craig L. Cardwell
    197,000       197,000     $ 142,825  
Thomas J. Hickey
    168,500       168,500     $ 76,668  
Thomas Trubiana
    190,000       190,000     $ 134,700 (2)

 

      (1)  
Amounts listed in this column reflect annual incentive cash bonuses paid
pursuant to the Incentive Compensation Plan for Executive Officers.
  (2)  
During 2008, Mr. Trubiana was eligible to participate in the Incentive
Compensation Plan for Executive Officers and to receive accrued bonuses under
the On-Campus Student Housing Development Bonus Plan which were earned prior to
January 1, 2007; however, he is only eligible to receive a maximum of the
greater of the amounts awarded under the Incentive Compensation Plan for
Executive Officers and received pursuant to the On-Campus Student Housing
Development Bonus Plan. During 2008, the bonus Mr. Trubiana received from the
On-Campus Student Housing Development Bonus Plan was $26,800 for a development
project initiated in 2006. Mr. Trubiana received the remaining $134,700 of the
$161,500 he was eligible for under the Incentive Compensation Plan for Executive
Officers.

 

 